Notice for Allowance
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emily Senn on 1/14/2022.

The application has been amended as follows: 
Claims 7-9 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Motomura et al. (US 20150300676), is the closest prior art of record. 
Motomura teaches a controller that controls an air conditioning system (see Fig 2), the air conditioning system comprising: a heat source (1) for a first heat medium (fluid therein); a first heat exchanger (35) configured to exchange heat between a second heat medium and indoor air; a fan (e.g. ¶ 19, “a blower device corresponding to each of the use side heat exchangers”) configured to deliver the indoor air to the first heat exchanger; a second heat exchanger (25) configured to exchange heat between the first heat medium and the second heat medium; a pump (31) configured to circulate the second heat medium between the first heat exchanger and the second heat exchanger; and a temperature sensor (40) configured to detect a temperature of the second heat medium, the controller (50) being configured to start operation of the heat source before a set operation start time of the fan by a preliminary operation time period (¶ 153, “In the air-conditioning apparatus 100 according to the Embodiment, when transitioning from a non-operating mode to a heating activation mode for heating operation, the blower device (not illustrated) of an indoor unit 3 is stopped for a preconfigured amount of time”).
However, none of the reference of record suggest or render obvious the limitation of the controller being configured to, before the operation start time of the fan, calculate a heat capacity of the second heat medium, calculate a heat storage amount of the second heat medium from the temperature detected by the temperature sensor and the heat capacity, and determine the preliminary operation time period from the heat storage amount, in not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        1/15/2022